Title: To Thomas Jefferson from G. Pin, 26 May 1787
From: Pin, G.
To: Jefferson, Thomas



Monsieur
Toullouse le 26 may 1787

Des affaires pressantes m’ont Empeché de vous faire parvenir Plutot l’itineraire du Canal que vous desiries recevoir. Je l’insere icy. S’il y a quelque autre Eclaircissement qui puisse vous plaire, veuillé s me donner Vos ordres. Personne ne sera plus Exact que moy à les Executer et à vous donner des preuves du Zele qui m’anime pour tout Ce qui peut vous Interresser.  Je suis avec respect Monsieur Votre tres humble et tres obeissant Serviteur,

G Pin

